(Por la Corte, a propuesta
del Juez Asociado Sr. Snyder.)
PoR cuanto, Félix González apela de la sentencia que le impuso la Corte de Distrito de San Juan por violación a la orden final dic-tada por la Comisión de Servicio Público de 4 de enero, 1938, por actuar como porteador público en la ruta servida por la "White Star Bus Line entre San Juan y Santurce;
PoR cuanto, como fundamentos de su recurso el apelante alega (1) que dicha orden final es nula, ilegal, arbitraria y anticonstitu- , cional, y (2) que la prueba no es suficiente para sostener una con-vicción en contra del acusado;
Por cuanto, la validez y constitueionalidad de esta misma orden final fué sostenida tanto por esta Corte Suprema en él caso de El Pueblo v. Ortiz, 56 D.P.R. 27, como por la Corte de Circuito de Apelaciones para el Primer Circuito en el de Ortiz v. Public Service Commission of Puerto Rico, 108 F. (2) 815; y la argumentación que hizo el apelante tampoco podría prevalecer en su favor porque no la planteó ante la corte inferior y sí por primera vez en apelación;
Por cuanto, hemos examinado la transcripción de evidencia y somos de opinión que la prueba de cargo presentada es suficiente para justificar la sentencia en este caso;
Por tanto, se desestima el recurso y se confirma la sentencia apelada.